*391
ORDER

The Director of the Office of Lawyers Professional Responsibility has filed with the Court a petition and supplemental petition alleging that respondent, Gary Y. Pang, has misappropriated client trust account funds, committed various other trust account violations, neglected several client matters entrusted to him and failed to cooperate with the District Ethics Committee or the Director’s Office in the investigation of this matter. In conjunction with those proceedings, the Director has filed a petition pursuant to Rule 16, Rules on Lawyers Professional Responsibility, seeking an order temporarily suspending respondent from the practice of law pending the final determination of these disciplinary proceedings, which petition and notice thereof were personally served on respondent. On June 2, 1993, pursuant to notice duly served on respondent, this court held a hearing on the Director’s Rule 16 petition. Respondent did not appear at the hearing, but did submit a letter to the court in advance of the hearing in which he stated that he has “no intention of opposing any disciplinary proceedings.”
The Court, having considered all of the facts and circumstances surrounding this matter, the petitions of the Director and the arguments of the Director, NOW 0R-DERS:
L That ⅛6 respondent, Gary Y. Pang, hereby ⅛ temporarily suspended from the practice of law pending final determination of these proceedings, pursuant to Rule 16 0f the Rules on Lawyers Professional Responsibility.
2. That respondent shall, within 10 days of this order, notify each of his clients of his inability to continue representation of the client and otherwise shall comply fully with the provisions of Rule 26, Rules on Lawyers Professional Responsibility.